Title: To George Washington from Francisco Chiappe, 8 November 1791
From: Chiappe, Francisco
To: Washington, George


  Cadiz, 8 Nov. 1791. Observing that GW has yet to acknowledge his letters or issue him orders, encloses a duplicate of his letter of 22 Mar., as well as two lists of gifts presented by the ambassadors of Denmark and Sweden to the emperor of Morocco, and requests advice on how he and his brothers, who have long temporized and given many excuses, should respond to the emperor’s continuing questions about the nonappearance of the American envoy; Holland’s ambassador is likewise absent, but those of England, Denmark, Sweden, and Venice have presented their letters of credence and were well received by the emperor.
